08/27/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs August 5, 2020

              STATE OF TENNESSEE v. OTIS LAMAR TAYLOR

                  Appeal from the Circuit Court for Madison County
                          No. 18-610 Kyle C. Atkins, Judge
                      ___________________________________

                            No. W2019-01246-CCA-R3-CD
                        ___________________________________


The defendant, Otis Taylor, appeals the order of the trial court revoking his probation and
ordering him to serve his original three-year sentence in confinement. Upon review of the
record, we conclude the trial court did not abuse its discretion in finding the defendant
violated the terms of his probation, and the imposed sentence is proper. Accordingly, the
judgment of the trial court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which D. KELLY THOMAS, JR., and
ROBERT H. MONTGOMERY, JR., JJ., joined.

John D. Hamilton, Jackson, Tennessee, for the appellant, Otis Lamar Taylor.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Benjamin C. Mayo,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                               Facts and Procedural History

       On July 30, 2018, the Madison County Grand Jury indicted the defendant on the
following charges: evading arrest (count one); driving on a canceled, suspended, or
revoked license, second or subsequent offense (counts two and three); reckless driving
(count four); speeding (count five); violation of the financial responsibility law (count six);
and violation of the seat belt law (count seven). On January 22, 2019, the defendant pled
guilty as charged to all seven counts. As a result of his plea, the defendant was sentenced
to three years, suspended to supervised probation after serving 120 days in confinement.
Per the terms of his probation, the defendant was required to submit to random drug and
alcohol screens, pay $100.00 in costs and fines, maintain full-time employment, as well as
complete 50 hours of community service, with a minimum of eight hours completed each
month.

       A probation violation warrant was issued for the defendant’s arrest on February 15,
2019. According to the violation report, the defendant violated the terms of his probation
by: 1) failing to report to his scheduled office visit with his probation officer on February
7, 2019; 2) testing positive for marijuana on February 11, 2019; and 3) failing to complete
any community service as ordered by the trial court. The trial court conducted a revocation
hearing on March 4, 2019.

       At the revocation hearing, the defendant asked the trial court to reinstate his
probation with additional conditions, such as rehabilitation or treatment. Conversely, the
State requested the trial court revoke the defendant’s probation. Both the defendant and
his probation officer, Melissa Estep, were present at the hearing.

        During the hearing, the defendant admitted to the violations outlined in the warrant,
including the use of marijuana while on probation. Ms. Estep stated the defendant failed
multiple drug tests under her supervision. Based on the defendant’s admissions, the trial
court found the defendant’s conduct to be “a violation of [the defendant’s] probation in a
substantial way based upon a preponderance of the evidence.” As a result, the trial court
revoked the defendant’s probation and ordered him to serve the original three-year sentence
with the Tennessee Department of Correction. The defendant filed an untimely, pro se
notice of appeal on July 15, 2019. Pursuant to Tennessee Rule of Appellate Procedure
4(a), this Court waived the timeliness requirement by order dated February 11, 2020.

                                               Analysis

       On appeal, the defendant argues the trial court erred by revoking his probation and
ordering him to serve his original three-year sentence.1 He argues the trial court should
have modified or increased the conditions of his probation or considered alternative
rehabilitation treatment. The State contends the trial court did not abuse its discretion in
revoking the defendant’s probation or in ordering him to serve his original three-year
sentence in confinement. After our review, we affirm the judgment of the trial court.



        1
          Throughout their briefs, both the defendant and the State alternate between the terms “community
corrections” and “probation” when referring to the defendant’s sentence. However, a review of the
judgment reveals the defendant was placed on supervised probation as a result of his guilty plea.
                                                  -2-
        A trial court has statutory authority to revoke a suspended sentence upon finding
that the defendant violated the conditions of the sentence by a preponderance of the
evidence. Tenn. Code Ann. §§ 40-35-310, -311; see State v. Clyde Turner, No. M2012-
02405-CCA-R3-CD, 2013 WL 5436718, at *2 (Tenn. Crim. App. Sept. 27, 2013). “The
trial judge has a duty at probation revocation hearings to adduce sufficient evidence to
allow him to make an intelligent decision.” State v. Leach, 914 S.W.2d 104, 106 (Tenn.
Crim. App. 1995) (citing State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991)).
If a violation is found by the trial court during the probationary period, the time within
which it must act is tolled and the court can order the defendant to serve the original
sentence in full. Tenn. Code Ann. § 40-35-310; see State v. Lewis, 917 S.W.2d 251, 256
(Tenn. Crim. App. 1995). To overturn the trial court’s revocation, the defendant must show
the trial court abused its discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). “In
order to find such an abuse, there must be no substantial evidence to support the conclusion
of the trial court that a violation of the conditions of probation has occurred.” Id. (citing
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991)).

        The defendant argues the trial court abused its discretion by fully revoking his
probation and contends the trial court should have considered the potential for
rehabilitation or treatment. This Court has cautioned that “an accused, already on
probation, is not entitled to a second grant of probation or another form of alternative
sentencing.” State v. Jeffrey A. Warfield, No. 01C01-9711-CC-00504, 1999 WL 61065, at
*2 (Tenn. Crim. App Feb. 10, 1999). The record indicates the defendant failed to report to
his probation officer on February 7, 2019, failed to remain drug free by testing positive for
marijuana on February 11, 2019, and failed to complete any community service hours. The
defendant admitted to each of these violations at the revocation hearing, and Ms. Estep
testified the defendant actually failed multiple drug tests under her supervision. Based on
the proof presented, the trial court found the defendant’s admitted conduct constituted a
substantial violation of the defendant’s probation.

        Once a violation of probation is found, a trial court can order the defendant to serve
the original sentence. Tenn. Code Ann. § 40-35-310; see Lewis, 917 S.W.2d at 256.
Though the defendant testified at the probation revocation hearing and asked the trial court
for another chance on probation with additional conditions and treatment, the trial court
was not persuaded and was under no obligation to comply with the defendant’s request.
The record contains sufficient evidence that the defendant violated the terms of his
probation as he admitted to the same. Leach, 914 S.W.2d at 106. Accordingly, the trial
court acted within its discretion in ordering the defendant to serve the original sentence of
three years in the Tennessee Department of Correction. Tenn. Code Ann. § 40-35-310;
Clyde Turner, 2013 WL 5436718, at *2; Lewis, 917 S.W.2d at 256. The defendant is not
entitled to relief.

                                            -3-
                                    Conclusion

      Based on the foregoing, we affirm the judgment of the trial court revoking the
defendant’s probation and ordering him to serve the original sentence in confinement.




                                        ______________________________________
                                        J. ROSS DYER, JUDGE




                                        -4-